DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, (US Publication No.2013/0022043), and further in view of Frohlich et al., (US Publication No. 2016/0234018), hereinafter “Frohlich”.


Regarding claims 1, 10 and 11, Lee discloses
a plurality of communication processors, each of the plurality of communication processors being configured to Lee, figures 1, 3, paragraphs 135-137, transmit divided data], 
encrypt data by using the generated encryption key, and transmit the data to the external communication device [Lee, figures 1, 3, paragraphs 135-137, transmit divided data]; and 
one or more processors configured to: divide data requested to be transmitted by an application into a plurality of pieces of transmission data [Lee, figures 1, 3, paragraphs 135-137, transmit divided data]; and 
determine, from among the plurality of communication processors, one or more communication processors to be used for transmission of the divided plurality of pieces of the transmission data [Lee, figures 1, 3, paragraphs 135-138, transmit divided data].

Lee does not specifically disclose, however Frohlich teaches
generate an encryption key by quantum key distribution [Frohlich, paragraphs 3, 4, 94 and 219];
encrypt data by using the generated encryption key [Frohlich, paragraphs 3, 4, 94, 219 and 259, figure 9].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the use of a QKD in order to provide for secure transmission of keys.

Regarding claim 2, Lee-Frohlich further discloses
wherein the one or more processors are configured to determine the one or more communication processors to be used for transmission of the plurality of pieces of the transmission data in such a manner that each of the one or more communication processors of which at least one of a generation speed and a residual quantity of the encryption key is larger than that of another communication processor transmits more pieces of the transmission data [Frohlich, paragraph 77].

Regarding claim 3, Lee-Frohlich further discloses
wherein the one or more processors are configured to determine, from among the plurality of communication processors, a communication processor having the residual quantity equal to or larger than a quantity of the encryption key required for transmission of the transmission data, as the one or communication processors to be used for the transmission of the transmission data [Frohlich, paragraph 77].

Regarding claim 4, Lee-Frohlich further discloses
wherein the one or more processors are configured to determine, from among the plurality of communication processors, a communication processor having the residual quantity larger than residual quantities of other communication processors, as the one or communication processors to be used for transmission of the transmission data [Frohlich, paragraph 77].

Regarding claim 5, Lee-Frohlich further discloses
wherein the one or more processors are configured to determine the one or communication processors to be used for transmission of the pieces of the transmission data in such a manner that the one or communication processors each having a larger weight than weights of other communication processors transmit more pieces of the transmission data, the weight being calculated based on at least one of the generation speed and the residual quantity [Frohlich, paragraph 77].


Regarding claim 7, Lee-Frohlich further discloses
wherein the one or more processors are configured to determine the one or more communication processors to be used for transmission of the pieces of the transmission data from among the communication processors satisfying at least one of a communication speed and a communication delay requested by the application, based on at least one of generation speeds of the encryption key of the communication processors and residual quantities of the encryption key of the communication processors [Frohlich, paragraph 77].

Regarding claim 8, Lee-Frohlich further discloses
wherein the one or more processors are configured to determine the one or more communication processors to be used for transmission of the pieces of the transmission data from among the communication processors satisfying at least one of the communication speed and the communication delay requested by the application, based on at least one of communication maximum speeds calculated based on the generation speeds and the residual quantities and communication delays calculated based on the maximum speeds [Frohlich, paragraph 77].

Regarding claim 9, Lee-Frohlich further discloses
wherein each of the plurality of communication processors is configured to receive transmission data encrypted and transmitted by the external communication device, and decrypt the received communication data, and the one or more processors are configured to combine the transmission data decrypted by the plurality of communication processors [Frohlich, paragraphs 3, 4, 94, 219 and 259-270, figure 9].

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William J. Goodchild/Primary Examiner, Art Unit 2433